308 S.W.3d 612 (2009)
2009 Ark. 280
Cristobal MANCIA, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-770.
Supreme Court of Arkansas.
May 14, 2009.
Bruce J. Bennett, for appellant.
No response.
PER CURIAM.
Bruce J. Bennett was ordered to appear before this court to show cause why he should not be held in contempt for failing to timely file a brief on behalf of his client, Cristobal Mancia, on or before November 24, 2008, as previously ordered by this court. The procedural history of this matter is set forth in a recent per curiam opinion. Mancia v. State, 2009 Ark. 208, 306 S.W.3d 10.
On May 7, 2009, Mr. Bennett appeared before this court, as ordered, and entered a plea of guilty to the contempt charge. In mitigation, he stated that he had been told that Appellant might employ new counsel. As explained by Mr. Bennett, he asked for several extensions of time to file Appellant's brief, "primarily to see if Appellant would employ new counsel." Mr. Bennett had also concluded that Appellant's tender of a guilty plea would necessitate the tender of a no-merit brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Arkansas Supreme Court Rule 4-3(j). The requested extensions, according to Mr. Bennett, allowed him "to make sure [he] was doing the right thing by filing a no-merit brief." On May 6, 2009, Mr. Bennett filed a motion to allow for filing of belated brief, in which he took responsibility for his failure to timely file Appellant's brief. He advised the court on May 7, 2009, that he was prepared to tender the no-merit brief to the clerk for filing.
Based on the foregoing, we accept Mr. Bennett's guilty plea and find him in contempt. We impose a fine of $250, to be paid within thirty days from the date of *613 this order. A copy of this per curiam will be forwarded to our Supreme Court Committee on Professional Conduct to take any appropriate action the Committee deems necessary.
It is so ordered.